Title: To Thomas Jefferson from Richard Claiborne, 2 October 1787
From: Claiborne, Richard
To: Jefferson, Thomas


London, 2 Oct. 1787. Thanks TJ for his letter of 8 Aug. and the “paper which was inclosed, specifying the substance of Colo. Blackden’s transaction with Mr. De L’Ormiere”; has not heard from Blackden for two months and does not know the addresses of Appleton and Barrett, to whom TJ referred him; encloses a letter for Blackden and has sent a duplicate to Amsterdam. Has acquired a property in England which, he is told, will provide a “permanent and hansome income”; has formed a good mercantile connection in London; expects to go soon to settle in Jamaica where he will manage the estates of “a very worthy and respectable Gentleman, whose Estates in Jamaica amount to at least between 2 and 300,000£,” and who will also establish him in business. His business between London, Jamaica, and America should enable him “to live comfortably, and with industry, acquire a competancy‥‥ The most that I fear which may alter my prospects is, the war,” of the effects of which TJ is a better judge than he.
